Citation Nr: 0607265	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  99-02 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine. 

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Army from July 
1969 to June 1971 and from December 1990 to April 1992, to 
include service in Vietnam and the Persian Gulf.  He also had 
periods of active duty for training and inactive duty 
training with the Army Reserve prior to his retirement. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  The case was remanded by the Board most recently in 
November 2005, for additional development and readjudication.  
The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge at the RO in January 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

Medical records accumulated during the veteran's Reserve 
service show that between 1984 and 1990 he was treated 
periodically for low back pain, and was placed on limited-
duty physical profile for osteoarthritis.  In January 1988, a 
private physician noted the veteran was under care for 
degenerative joint disease and degenerative disc disease of 
the cervical and lumbar spine.  X-rays of the lumbar spine in 
March 1990 showed slight left-side scoliosis and degenerative 
arthritis of the lumbar spine.  

Service medical records (SMRs) from the veteran's second 
period of active duty, from May 1990 to April 1992, show that 
at entrance he reported recurrent back pain.  The examiner 
noted that the veteran had a history of degenerative joint 
disease of the cervical spine, and a previous profile 
following strenuous physical training (PT).  Subsequent 
records show he was again placed on limited duty profile at 
least twice in 1991.  At the separation in April 1992, he 
reported recurrent back pain, and the examiner assigned a 
permanent profile secondary to degenerative joint disease.  
X-rays showed foraminal stenosis at C3-4 and degenerative 
disc disease at L1-2, L2-3, L4-5, and L5-S1, with 
degenerative retrolisthesis at L2-3.  

Since the evidence of record appears to establish the pre-
service existence of cervical and lumbar spine arthritis 
(i.e., before he entered his second tour on active duty), the 
Board needs next to determine whether the veteran's pre-
existing conditions were aggravated during active duty from 
1990 to 1992.  This is a matter that ultimately turns upon 
what the competent medical evidence establishes as to the 
veteran's current spine disabilities, and whether such 
disabilities were aggravated (i.e., permanently increased) as 
a result of service.  

The Board, in its prior Remands, asked the RO to schedule the 
veteran for VA examination.  Specifically, the VA examiner 
conducting the evaluation was to review the claims file and 
determine whether the veteran's pre-existing cervical and 
lumbar spine arthritis were aggravated during service.  
Pursuant to the Board's request, the veteran underwent a VA 
examination in March 2003.  Although the proffered medical 
opinion concludes that there is no relationship between the 
veteran's cervical and lumbar spine arthritis his and active 
military service, the examiner did not adequately address 
whether either the pre-existing cervical or lumbar spine 
arthritis became appreciably worse during service, beyond its 
natural progression.  

Accordingly, more definitive medical evidence on the question 
of whether the veteran's cervical and lumbar spine arthritis 
were aggravated by military service is needed before the 
claim on the merits can be properly adjudicated.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 173 (1991) (emphasizing that 
adjudicators cannot rely on their own unsubstantiated 
judgment in resolving medical questions).  The current record 
is inadequate to render a fully informed decision on the 
issues of aggravation without the benefit of medical 
expertise.  Thus, a remand to the RO for further evidentiary 
development is required in order to fulfill the statutory 
duty to assist.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ascertain from the 
veteran whether there are any records of 
treatment, by VA or non-VA providers, for 
the disorders in issue which have not 
already been obtained for the file.  If 
so, the RO should take appropriate steps 
to obtain any such evidence identified, 
if the veteran provides sufficiently 
detailed information to make such 
requests feasible.  Attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order that the 
veteran be provided the opportunity to 
obtain and submit those records for VA 
review.  

2.  The veteran should be afforded an 
appropriate VA examination to determine 
whether cervical or lumbar arthritis was 
aggravated during his second tour of 
active military service  The claims 
folder must be made available to the 
physician for review in conjunction with 
the examination.  A detailed history of 
any pertinent symptomatology, before, 
during, and after the period of active 
duty from May 1990 to April 1992, should 
be obtained from the veteran.  All 
findings should be reported in detail, 
and complete diagnoses should be 
provided. 

a.  The examiner should confirm that 
the veteran has arthritis or 
degenerative joint disease in his 
cervical and lumbar spine.

b.  The examiner should provide an 
opinion as to whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or less 
than likely (i.e., a probability of 
less than 50 percent) that the 
veteran's arthritis or degenerative 
joint disease in his cervical and/or 
lumbar spine is a disorder which was 
incurred in service, or which pre-
existed service and was aggravated 
during service.  If the disorder in 
either location became permanently 
worse, but only to the extent which 
was to be expected in accordance with 
the natural progression of the 
disease, the examiner should so state.

c.  The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions 
expressed.  The conclusions of the 
physician should reflect review of the 
claims folder, and the discussion of 
pertinent evidence, specifically 
service medical records for the 
active-duty period from May 1990 to 
April 1992.  If the examiner agrees or 
disagrees with any previous opinion of 
record, he/she should specify the 
reasons therefor.  

d.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

e.  Note:  The term "aggravated" in 
the above context refers to a 
permanent worsening of the underlying 
condition, as contrasted to temporary 
or intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability. 

f.  If it cannot be determined whether 
the veteran's arthritis or 
degenerative joint disease in the 
cervical and/or lumbar spine were 
permanently worsened during his active 
duty, on a medical or scientific basis 
without invoking processes relating to 
guesswork or judgment based upon mere 
conjecture, the examiner should 
clearly and specifically so specify in 
the examination report, with an 
explanation as to why this is so.

3.  After completing the requested 
action, and any additional action deemed 
warranted, the RO should readjudicate 
both claims by evaluating all evidence 
obtained after the last supplemental 
statement of the case (SSOC) was issued.  
If the benefits sought on appeal remain 
denied, the RO must furnish the veteran 
an appropriate supplemental statement of 
the case and allow him a reasonable 
period of time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


